Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US20030190094) hereafter Yokota in view of Filimonova et al (US20110188759) hereafter Filimonova.

1. Regarding claim 1, Yokota discloses an information processing apparatus (figs 1, 8 and 11 shows the apparatus/device with a personal computer, examiner notes that personal computer has a processor for executing the operations/steps meeting the claim limitations) comprising: a processor (see figs 1, 8 and 9 shows the apparatus with a personal computer for executing the operations/steps meeting the claim limitations) configured to (figs 6, 8-11, paras 0074-0081 discloses the document definition part 120 which stores the definition defining the fields “i.e a field setting content (value)” having the plurality of identification items is registered or stored in advanced in order for the read images of the documents being compared and matched with the respective field setting contents (values) in coincidence “i.e extracted field values matched with the registered field values stored in advanced”, examiner notes that the specifics of the field value are not required by the current claim), when read images of a plurality of documents are (figs 6, 8-11, paras 0074-0081 discloses the read images are compared sequentially (i.e one by one) with the registered or created respective types of the documents (i.e the created based upon the documents types) and the documents are sorted in accordance with the types and if the identification error occurs, processing such as outputting of the document(s) to the rejection pocket (group(s)) is carried out meeting the above claim limitations). Yokota discloses and shows the document scanning/reading and the OCR as seen in figs 8-9, paras 0073-0079. Yokota however do not recite in exact claim language extract a title from a read image of a document, wherein the title represents a category of the document, determine a document type of the document by using the title of the document, classify the document as the determined document type.
	Filimonova discloses extract a title from a read image of a document, wherein the title represents a category of the document, determine a document type of the document by using the title of the document, classify the document as the determined document type (figs 1-4, paras 0036-0037, 0040, 0042, 0045-0048, 0051-0058 and 0063-0064 discloses extracting a title from a read (scanned) image of the document (samples), if the word “invoices” (i.e title text) is found in the titles wherein the title represents a category (i.e invoice category) and the document is determined to be an invoice based on the decision from two classes i.e the class of images of the documents that contains the word (title) invoices and the images of the class of documents images that do not contain the word invoices meeting the above claim limitations of extract a title from a read image of a document, wherein the title represents a category of the document, determine a document type of the document by using the title of the document, classify the document as the determined document type). Before the effective filing date of the invention was made, Filimonova and Yokota are combinable because they are from the same filed of endeavor and analogous art of document image processing. The suggestion/motivation would be a highly accurate and faster (less time) document classification at para 0057. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Filimonova in the apparatus of Yokota top obtain the invention as specified in claim 1.

2. Regarding claim 2, Yokota and Filimonova discloses the information processing apparatus according to Claim 1. Filimonova discloses further wherein the document type is determined by reference to document type classification information after the title of the document is extracted, the document type classification information being formed by associating a predetermined document type and a title to be classified as the predetermined document type with each other (figs 1-4, paras 0036-0037, 0040, 0042, 0045-0048, 0051-0058 an 0063-0064 discloses extracting a title from a read (scanned) image of the document (samples), if the word “invoices” (i.e title text) is found in the titles wherein the title represents a category (i.e invoice category) and the document is determined to be an invoice based on the decision from two classes i.e the class of the images of the documents that contains the word (title) invoices (i.e the document type information being formed by associating invoice and the title word invoice extracted from the scammed images of the documents) and the class of images of the documents images that do not contain the word invoices meeting the above claim limitations of wherein the document type is determined by reference to document type classification information after the title of the document is extracted, the document type classification information being formed by associating a predetermined document type and a title to be classified as the predetermined document type with each other).  

3. Regarding claim 3, Yokota and Filimonova discloses the information processing apparatus according to Claim 2. Filimonova discloses further wherein: the title indicated by the document type classification information is a title of a category of a document that is classified as the document type; and the document type includes at least an order sheet, an invoice (figs 1-4, paras 0036-0037, 0040, 0042, 0045-0048, 0051-0058 and 0063-0064 discloses extracting a title from a read (scanned) image of the document (samples), if the word “invoices” (i.e title text) is found in the titles wherein the title represents a category (i.e invoice category) and the document is determined to be an invoice based on the decision from two classes i.e the class of the images of the documents that contains the word (title) invoices (i.e the document type includes an invoice) and the class of images of the documents images that do not contain the word invoices meeting the above claim limitations, examiner notes that due to the at least only one is required to be met), and a receipt.  

4. Regarding claim 5, Yokota and Filimonova discloses the information processing apparatus according to Claim 1. Yokota discloses sorting (figs 6, 8-11, paras 0074-0081 discloses the read images are compared sequentially (i.e one by one) with the registered or created respective types of the documents (i.e the created based upon the documents types) and the documents are sorted in accordance with the types and if the identification error occurs, processing such as outputting of the document(s) to the rejection pocket (group(s))). Filimonova discloses further wherein, if a document type is selected in executing document sorting processing, a plurality of continuous documents are sorted so that a set of documents in a range from a document of the selected document type until a document positioned immediately before another document of the selected document type or until the final document among the plurality of continuous documents forms one group (paras 0055-0057, 0063-0064 discloses the sorting of the documents as invoices and non-invoices (i.e the plurality of documents forms the group) meeting the above claim limitations, examiner notes that from the above process of sorting the documents, before document and final document would be obvious and within one of ordinary skill in the art). Yokota and Filimonova together would therefore meet the limitations of claim 5.

5. Claim 8 is a corresponding non-transitory computer readable medium claim of claim 1. See the corresponding explanation of claim 1. Examiner notes that Yokoto shows in figs 1, 8-9 the personal computer executing the steps/program and personal computer obviously have a memory/medium for storing the instructions/program for executing the steps of claim 8.

6. Regarding claim 9 see the corresponding explanation of claim 1.

7.  Regarding claim 10, Yokota discloses an information processing apparatus (figs 1, 8 and 11 shows the apparatus/device with a personal computer, examiner notes that personal computer has a processor for executing the operations/steps meeting the claim limitations) comprising: 
a processor configured to 


extract a field value from the document by using definition information prepared in accordance with the determined document type, the definition information being prepared for each document type and defining a rule for extracting a field value from a document, when read images of a plurality of documents are continuously obtained (figs 6, 8-11, paras 0074-0081 discloses the document definition part 120 which stores the definition defining the fields “i.e a field setting content (value)” having the plurality of identification items is registered or stored in advanced in order for the read images of the documents being compared and matched with the respective field setting contents (values) in coincidence “i.e extracted field values matched with the registered field values stored in advanced”, examiner notes that the specifics of the field value are not required by the current claim), 
individually determine document types of the plurality of documents one by one, sort the plurality of documents into folders based on the determined document types of the individual documents, and associate the folders, the sorted plurality of documents and the field value extracted from each of the plurality of the documents with each other (figs 6, 8-11, paras 0074-0081 discloses the read images are compared sequentially (i.e one by one) with the registered or created respective types of the documents (i.e the created based upon the documents types) and the documents are sorted in accordance with the types and if the identification error occurs, processing such as outputting of the documents to the rejection pockets (folders) is carried out meeting the above claim limitations, examiner notes that the sorting in to folders is based on the above comparison of the registered documents and test documents (i.e based on the extracted field values as seen above in the extracting step) meeting the claim limitations of associate the folders, the sorted plurality of documents and the field value extracted from each of the plurality of the documents with each other, examiner also notes that the specifics of the association are not required by the current claim). Yokota discloses and shows the document scanning/reading and the OCR as seen in figs 8-9, paras 0073-0079. Yokota however do not recite in exact claim language extract a title from a read image of a document, wherein the title represents a category of the document, determine a 
Filimonova discloses extract a title from a read image of a document, wherein the title represents a category of the document, determine a document type of the document by using the title of the document, classify the document as the determined document type (figs 1-4, paras 0036-0037, 0040, 0042, 0045-0048 and 0051-0058 discloses extracting a title from a read (scanned) image of the document (samples), if the word “invoices” (i.e title text) is found in the titles wherein the title represents a category (i.e invoice category) and the document is determined to be an invoice based on the decision from two classes i.e the class of images of the documents that contains the word (title) invoices and the images of the class of documents images that do not contain the word invoices meeting the above claim limitations of extract a title from a read image of a document, wherein the title represents a category of the document, determine a document type of the document by using the title of the document, classify the document as the determined document type). Before the effective filing date of the invention was made, Filimonova and Yokota are combinable because they are from the same filed of endeavor and analogous art of document image processing. The suggestion/motivation would be a highly accurate and faster (less time) document classification at para 0057. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Filimonova in the apparatus of Yokota top obtain the invention as specified in claim 10.

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Filimonova and in further view of Dewitt, Robert R et al. (EP0571308A1) hereafter Dewitt.

8. Regarding claim 6, Yokota and Filimonova disclose the information processing apparatus according to Claim 1. Yokota and Filimonova both discloses processing the documents and Yokota discloses sorting (figs 6, 8-11, paras 0074-0081 discloses the read images are compared sequentially (i.e one by one) with the registered or created respective types of the documents (i.e the created based upon the documents types) and the documents are sorted in accordance with the types and if the identification error occurs, processing such as outputting of the document(s) to the rejection pocket (group(s)) is carried out meeting the above claim limitations) and Filimonova also disclose sorting of the documents as invoices and non-invoices as seen in paras 0056- 0057 and 0064. Yokota and Filimonova however do not recite in exact claim language wherein each of documents sorted into a group is individually subjected to processing in accordance with a document type determined for the corresponding document.  
	Dewitt disclose the sorting of the documents such as checks or invoices for separate processing (see abstract, col 28 53 through col 29 lines 14 discloses after sorting of the documents and subsequent processing of the reading of the numerical data shown on the invoices and checks (types of documents) to ready such information for subsequent operations of the remittance processing station 2 meeting the above claim limitations of wherein each of documents sorted into a group is individually subjected to processing in accordance with a document type determined for the corresponding document). Before the effective filing date of the invention was made, Yokota, Filimonova and Dewitt are combinable because they are from the same filed of endeavor and are analogues art of document processing. The suggestion/motivation would be an enhanced productivity, reduced times (i.e faster) and error free document processing system/apparatus at col 2 lines 9-12. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Dewitt in the apparatus of Yokota and Filimonova to obtain the invention as specified in claim 6.

9. Regarding claim 7, Yokota and Filimonova disclose the information processing apparatus according to Claim 5. Yokota and Filimonova both discloses processing the documents and Yokota discloses sorting (figs 6, 8-11, paras 0074-0081 discloses the read images are compared sequentially (i.e one by one) with the registered or created respective types of the documents (i.e the created based upon the documents types) and the documents are sorted in accordance with the types and if the identification error occurs, processing such as outputting of the document(s) to the rejection pocket (group(s)) is carried out meeting the above claim limitations) and Filimonova also disclose sorting of the documents as invoices and non-invoices as seen in paras 0056- 0057 and 0064. Yokota and Filimonova however do not recite in exact claim language wherein each of documents sorted into a group is individually subjected to processing in accordance with a document type determined for the corresponding document.  
(see abstract, col 28 53 through col 29 lines 14 discloses after sorting of the documents and subsequent processing of the reading of the numerical data shown on the invoices and checks (types of documents) to ready such information for subsequent operations of the remittance processing station 2 meeting the above claim limitations of wherein each of documents sorted into a group is individually subjected to processing in accordance with a document type determined for the corresponding document).  Before the effective filing date of the invention was made, Yokota, Filimonova and Dewitt are combinable because they are from the same filed of endeavor and are analogues art of document processing. The suggestion/motivation would be an enhanced productivity, reduced times (i.e faster) and error free document processing system/apparatus at col 2 lines 9-12. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Dewitt in the apparatus of Yokota and Filimonova to obtain the invention as specified in claim 7.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669